 FOSTER WHEELERCORPORATION211assigned to driver-salesmen routes and who spend 50 percent or moreof their time at this work shall be eligible to vote.[Text of Direction of Election omitted from publication in thisvolume.]FOSTER WHEELER CORPORATIONandLODGE 1665, INTERNATIONAL Asso-CIATION OF MACHINISTS, PETITIONER.Case No. 3-RC-622.May1',1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (e) of the National LaborRelations Act, a hearing was held before John C. MeRee, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Reynolds, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a separate unit of factory clerksat the Employer's Dansville, New York, plant, where the Employeris engaged in the manufacture of oil refining, steam generating, andother heavy machinery and equipment. In the alternative, the Peti-tioner would merge these employees with the production and mainte-nance employees whom it currently represents.'The Employercontends that the factory clerks sought by the Petitioner do not con-stitute an appropriate unit, and further contends that they should notbe added to the existing production and maintenance unit. TheEmployer. contends that the interests of the factory clerks are moreclosely identified with those of the office clerks than with those of theproduction and maintenance employees.However, the factory clerks'On April 26, 1943, following a consent election, the Petitioner was designated as bar-gaining representative for a unit of production and maintenance employees excluding,among others, the factory clerks.Case No 3-R-560 (unpublished).On November 12,1950, the Employer and the Petitioner executed a contract covering the production andmaintenance employees to remain in effect for 1 year, and which contained an automaticrenewal clause.94 NLRB No. 37. 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDsought by the Petitioner work in various plant buildings, while theoffice clerks work in a separate main office building, and the duties ofthe former are more closely integrated with production work than theduties of the office clerks.We find, therefore, in accordance with ourusual policy, that, the factory clerks may, if they so desire, be addedto the existing unit of production and maintenance employees 2Weshall, therefore, accord the factory clerical employees the opportunitythrough an election to express their desires as to whether or not theyshould be added to the established production and maintenance unitrepresented by the Petitioner.There is a dispute as to the unit placement of the following em-ployees, whom the Petitioner would include as factory clerks, andwhom the Employer would exclude from the proposed unit.Shop clerks.-Thereare three categories of shop clerks known as"A" clerks, "B" clerks, and "C" clerks.The plant consists of fivebuildings, and each major department in the plant has a small officein which the shop clerks and the production foreman work. Shopclerks prepare time cards, personnel records, and requisitions for mate-rials under the supervision of the production foreman.They havefrequent contact with production employees.The Board has here-tofore held that clerical employees such as these are plant clerks, andmay be represented in the same unit as production and maintenanceemployees .3The Employer contends, however, that the shop clerks should beexcluded as confidential employees.They may be present in the officewhen discussions involving labor relations occur between the foremanand assistant foreman, and they know what rates of pay other em-ployees receive.As it does not appear from the record that the fore-man is concerned with the Employer's general labor relations,4 and asknowledge of salaries paid to employees is not alone sufficient to bringthe shop clerks within the Board's definition of confidential em-ployees,,' we find that they are not confidential employees.The Employer contends, further, that the "C" clerks should be ex-cluded from the unit as supervisors. "C" clerks, in addition to per-forming duties similar to "A" and "B" clerks, are responsible for theaccuracy of the work of the other clerks, receive a higher salary, andtrain new employees.They have on occasion been consulted withrespect to transfers and the efficiency of the other clerks.Althoughthe record indicates their reports on the efficiency of other clerks arein most cases accepted without question, there is no evidence that the2aemmer Manufacturing Company,85 NLRB 700;General Petroleum Corporation,83NLRB 514.3WaterousCompany,92 NLRB 76;Truscon Steel Company,88 NLRB 331.4Hotpoint,Inc,85 NLRB 4855Chicago Railway Equipment Company,85NLRB 586. FOSTER WHEELER CORPORATION213"C" clerks recommend the other clerks for promotions,and the rec-ord indicates that transfers are initiated by the chief shop clerk alone.Although it was stated at the hearing that the "C"clerks have thepower to recommend disciplinary action against other employees, itdoes not appear that they have ever exercised that power or that anyweight would be given to such recommendation,ifmade.Accord-ingly, we shall permit them to vote in the election directed below.6Stockroom clerks.-Theseclerks work in the stockroom located in aplant building across the road from the main office building.Two ofthe clerks in the stockroom check material requisitions,three handleperpetual inventory records,one, known as the cutting specificationsc]erk, prepares cutting lists for sheet metal for the use of the shop,one is the chief stockroom clerk, who supervises the stockroom clerks 7and one is the chief inventory clerk who was recently moved to thestockroom from the accounting office and is under the direct super-vision of the chief accountantsThe Employer contends that thestockroom clerks should be excluded on the ground that they are notfactory clerks.9The chief stockroom clerk, who supervises theseclerks, is responsible to the stockroom foreman, who in turn is re-sponsible to the factory superintendent.Records kept by these clerksare for the direct use of the production department,they work thesame hours as shop clerks and production and maintenance employees,punch time cards in the same place as the production and maintenanceemployees,and work in the same locale as production and maintenanceemployees and shop clerks.In view of the foregoing,we find the interests of the stockroomclerks are allied with those of the production employees,and we shall,permit them to vote in the election directed below.10Chiefinspector'sofce.-Thisoffice is located within a few feet ofthe stockroom.There are two clerks working in this office; oneprepares affidavits and keeps records, and the, other acts as a stenog-rapher and writes reports from daily foundry tests.The Employercontends that these two employees should be excluded as confidentialemployees.The chief inspector handles grievances of the inspectorsunder his supervision,and prepares reports on these grievances whichmay be typed by either of his two clerks.The plant inspectors super-6 Indianapolis Newspapers Inc.,83 NLRB 407.7The Petitioner takes no position as to the unit placement of this employee.As therecord discloses that he has the authority effectively to recommend the discipline andpromotion of stockroom clerks, we shall exclude him from the voting group as a supervisor8 In accordance with the agreement of the parties, we shall exclude the chief inventoryclerk,as his interests are more closely allied with the accounting department than withthe plant clerks.9We find without merit the Employer's contention that the material requisition clerksshould be excluded as confidential employees.See footnote 5, above.10Wm. P McDonald Corporation,83 NLRB427,Mississippi Products,Inc.,78 NLRB873:Goodman Manufacturing Company,58 NLRB 531. 214DECISIONSOF NATIONALLABOR RELATIONS BOARDvised by the chief inspector are included in the existing productionand maintenanceunit.The chief inspector does not represent theEmployer in contract negotiations with the Petitioner, and informa-tion on his reports .on grievances is already known to the shop stewardwhen the reportismade.He also prepares reports of a confidentialnature for the Employer in connection with defense contracts.Asthe chief inspector does not formulate or effectuate the Employer'sgeneral labor relations policies, we find these clerks are not confi-dential employees,",. and, as their interests are allied with the plantclerks, we shall permit them to vote in the election directed below.Accordingly, we shall direct an election in the following votinggroup :All factory clerks at the Employer's plant at Dansville, New York,including shop clerks, stockroom clerks, and the two clerks in thechief inspector's office, but excluding guards, professional employees,the chief stockroom clerk, the chief inventory clerk, and all othersupervisors as defined in the Act, and all other employees. 12If a majority of these employees vote for the Petitioner they willbe taken to have indicated their desire to be included in the produc-tion and maintenanceunit currently represented by the Petitioner.[Text of Direction of Election omitted from publication in thisvolume.]11Amplex Manufacturing Company,85 NLRB 523.12The Employer contended at the hearing that the Petitioner's showing of interest isinadequate.The adequacy of a showing of interest is a matter for administrative deter-mination,not litigable by the parties.SeeElastic Stop Nut Corporation of America,87NLRB 1532.In the instant case, the Board is administratively satisfied that the Petitionerhas made a sufficient showing of interest.THEZIACOMPANY, PETITIONERandINTERNATIONAL BROTHERHOODOF ELECTRICAL WORKERS, LOCAL UNION 611 AND INTERNATIONALUNION OF OPERATING ENGINEERS, LOCAL No. 9 AND LOCAL No. 9A.Case No. 33-RM-11.May 0, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Joseph A. Jenkins,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Houston, Reynolds, and Styles].94 NLRB No. 50.